DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claims 1-7 have inconsistent usage of the terms “pinball” and “ball”. The terms appear to refer to the same element, and the claim language should be clarified so that one term is used throughout the claims. Claim 6 is similar to claim 3 but recites “Infrared reflected” and appears to be missing the word “view”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US 2008/0132332 A1).
Regarding claim 1, Pryor discloses a pinball tracking system as set forth herein utilizing optical sensors such as cameras under the devices glass covering (see fig. 1 and par. [0043], In this case the camera image obtained by camera 125 observing the area of playing surface 103 on top of the screen of the TV set 101 contains the position of the ball in the xy plane of the playing surface, as well as any other objects on the surface such as bumper 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 2008/0132332 A1) in view of Stellenberg (US 2017/0001100 A1).
Regarding claim 2, Pryor discloses a pinball tracking system comprising:
a first camera enabled to capture a first Infrared reflected view of a pinball, wherein said camera is further coupled with at least one first Infrared LED (see par. [0051], Alternatively, The light source can be an Infrared source (e.g. a LED array 162 operating at a wavelength 880 nm) and located with the TV camera which may incorporate a band pass filter in front of the camera lens); and 
a computing system coupled to said first camera enabled with a ball tracking algorithm to process the first Infrared reflected view, wherein said algorithm is enabled with a pre-defined geometric relationship between the first camera and a playfield such that the pinball location can be computed with respect to the playfield (see par. [0045], The game of Pinball comprehends that the ball may hit multiple bumpers or sidewalls or other objects. Its path, its position, and new path and what it hit can all be sensed using the camera and computer system of the invention and similarly acted on for scoring, projection or other purposes).
However, Pryor does not explicitly disclose a second camera enabled to capture a second Infrared reflected view of the pinball, wherein said second camera is further coupled with at least one second Infrared LED and using a second Infrared reflected view to compute a location of the pinball.
Stellenberg teaches a pinball machine which uses multiple infrared transducer arrays to determine a position of the pinball (see par. [0068], In some cases, in order to enable one or more of the foregoing operations, a tracking system may be disposed within pinball machine 100 to determine a position of pinball 202 and/or other physical objects. For instance, one or more arrays of infrared (IR) transducers may be disposed immediately above the surface of hybrid playfield 104 along one or more sides of electronic display 200; also see par. [0069], second IR transducer array 300B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinball tracking system of Pryor to use multiple cameras/sensors as taught by Stellenberg in order to have increased data points and accuracy regarding the pinball’s movement and location.

Regarding claims 3 and 6, Stellenbeg teaches wherein said computing system is further enabled to sequence repeatedly to process the first Infrared reflected view and the second Infrared reflected view such that the computing system can compute a path of said pinball (see par. [0072], Briefly, each of transmitter elements 301, 303, 305, 307, 309, 311, and 313 of first IR transducer array 300A may transmit IR signals in succession such that one or more of detector elements 320, 322, 324, 326, 328, and/or 330 of second IR transducer array 300B receives these signals. Then, each of transmitter elements 319, 321, 323, 325, 327, 329, and 331 of second IR transducer array 300B may transmit IR signals in succession such that one or more of detector elements 302, 304, 306, 308, 310, and/or 312 of first IR transducer array 300A receives those signals).

Regarding claims 4 and 7, Pryor discloses wherein said computing system is pre-configured with information about stationary objects on the playfield used to continuously calibrate the system and reporting of the ball position (see par. [0043], In this case the camera image obtained by camera 125 observing the area of playing surface 103 on top of the screen of the TV set 101 contains the position of the ball in the xy plane of the playing surface, as well as any other objects on the surface such as bumper 120. When computer 130 it can be analyzed and determined that the ball has hit bumper 120, and on subsequent image frames its new rebounding location determined processes this image).

Regarding claim 5, Pryor discloses a pinball tracking system comprising:
at least one camera each enabled to capture an Infrared reflected view of a pinball (see par. [0051], Alternatively, The light source can be an Infrared source (e.g. a LED array 162 operating at a wavelength 880 nm) and located with the TV camera which may incorporate a band pass filter in front of the camera lens); and 
a computing system coupled to said at least one camera enabled with a ball tracking algorithm to process the Infrared reflected view from each at least one camera, wherein said algorithm is enabled with a pre-defined geometric relationship between the at least one camera and a playfield such that the pinball location can be computed with respect to the playfield (see par. [0045], The game of Pinball comprehends that the ball may hit multiple bumpers or sidewalls or other objects. Its path, its position, and new path and what it hit can all be sensed using the camera and computer system of the invention and similarly acted on for scoring, projection or other purposes).
However, Pryor does not explicitly disclose wherein said each at least one camera is further coupled with at least two Infrared LEDs separated by a distance of at least one inch.
Stellenberg teaches a pinball machine which uses multiple infrared transducer arrays to determine a position of the pinball (see par. [0069], As illustrated, tracking system 300 includes first IR transducer array 300A and second IR transducer array 300B; also see fig. 3, shows the infrared arrays being placed along the sides of the pinball machine which would be at least one inch apart). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinball tracking system of Pryor to use multiple cameras/sensors as taught by Stellenberg in order to have increased data points and accuracy regarding the pinball’s movement and location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stellenberg (US 10,688,379 B2), Lundback et al. (US 2011/0021256 A1), Pryor (US 8,287,374 B2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/20/2022